               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                    CASE NO. 1:18-cv-181-MOC-DLH


NANCY SMITH,                                  )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )
                                              )
ALEX AZAR, in his official capacity           )
as Secretary of the U.S. Department           )
of Health and Human Services,                 )
                                              )
      Defendant.                              )

           CONSENT MOTION FOR EXTENSION OF TIME TO
                    FILE DISMISSAL PAPERS

      On October 29, 2018, the parties filed a joint motion to stay, explaining that a

settlement had been reached in principle, but additional time was needed to finalize

and execute the settlement agreement. ECF No. 10. On November 6, 2018, the

Court denied the motion to stay, but afforded the parties thirty days within which to

file a stipulation of dismissal or other appropriate closing documentation. ECF No.

11. This thirty-day deadline is set to expire on December 6, 2018.

      Since the issuance of the Court’s November 6, 2018 Order, the parties have

worked to finalize the terms of the settlement agreement. On December 3, 2018,

the parties fully executed the settlement agreement, and that same day the
                                          1



     Case 1:18-cv-00181-MOC-WCM Document 12 Filed 12/05/18 Page 1 of 3
undersigned AUSA submitted the required paperwork to request payment of the

settlement amount. The Treasury Department still needs to review the settlement

documentation and engage in the process of issuing the settlement payment.

      Accordingly, the parties hereby request an additional thirty days within which

to file a stipulation of dismissal or other appropriate closing documentation, through

and including January 7, 2019.       Defendant files this motion with Plaintiff’s

approval and consent.

      Respectfully submitted this 5th day of December, 2018.

                                              R. ANDREW MURRAY
                                              UNITED STATES ATTORNEY

                                              s/Jonathan D. Letzring
                                              JONATHAN D. LETZRING
                                              Assistant United States Attorney
                                              Georgia Bar No. 141651
                                              Room 233, U.S. Courthouse
                                              100 Otis Street
                                              Asheville, North Carolina 28801
                                              Tel: (828) 271-4661
                                              Fax: (828) 271-4327
                                              Email: Jonathan.letzring@usdoj.gov




                                          2



     Case 1:18-cv-00181-MOC-WCM Document 12 Filed 12/05/18 Page 2 of 3
                        CERTIFICATE OF SERVICE

      I hereby CERTIFY that on December 5, 2018, I served a copy of the foregoing

upon Plaintiff’s counsel by electronic service through the Court’s CM/ECF email

notification system.


                                           s/Jonathan D. Letzring
                                           Jonathan D. Letzring
                                           Assistant United States Attorney




                                       3



     Case 1:18-cv-00181-MOC-WCM Document 12 Filed 12/05/18 Page 3 of 3
